COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:     Rita Lemons v. Betty J. Garmond, Mamie Bright, Justin Thomas, and
                         Jaqueline R. Woodard

Appellate case number:    01-15-00570-CV

Trial court case number: 14-DCV-213789

Trial court:              240th District Court of Fort Bend County

Date motion filed:        September 22, 2016

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is DENIED.


Judge’s signature: /s/ Terry Jennings
                   Acting for the Court

Panel consists of: Justices Jennings, Keyes, and Brown


Date: October 18, 2016